Citation Nr: 1503566	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder and/or personality disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1990.  In May 2014 testimony the Veteran reported additional service through 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board recognizes pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a mental disability may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to bipolar disorder, also initially claimed as anxiety and depression, and personality disorder.  Instead, such is properly characterized broadly as a single claim of service connection for a psychiatric disability to include bipolar disorder and/or personality disorder, as listed on the title page.

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  The record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In July 2014, the Veteran submitted an additional lay statement from what appears to be a family member, dated in June 2014, which primarily discusses the Veteran's childhood.  The Veteran did not waive RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).  Nevertheless, this evidence is duplicate and cumulative of the Veteran's own contentions that her debilitating migraines did not exist prior to active service.  Consequently, the Board finds that remand for a supplemental statement of the case is not required as to the issue of entitlement to service connection for migraine headaches.  However, the issue of entitlement to service connection for a psychiatric disability, to include bipolar disorder and/or personality disorder, must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is readjudicated after the development is completed.

The issue of entitlement to service connection for a psychiatric disability, to include bipolar disorder and/or personality disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has migraine headaches that did not have their clinical onset during, and are not related to, her active military service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2009 satisfied the duty to notify provisions with respect to service connection for the Veteran's migraine claim and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA treatment records have been obtained and are in the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by providing examinations to the Veteran regarding her migraine claim.  Specifically, the Veteran was afforded an April 2011 migraine examination, June 2011 and August 2011 neurological disorders examinations and an August 2011 nose, sinus, larynx and pharynx examination.  Each examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints. Thus, the Board concludes that these examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The provisions of 38 C.F.R. § 3.103(c)(2) (2014) require that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the VLJ asked questions relevant to the information and evidence necessary to substantiate the claim, as well as solicited information relevant to the submission of evidence that might have been overlooked and that might substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with her claim. As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

The Veteran primarily asserts that she experiences migraine headaches that had their onset during active military service.  As in May 2014 testimony, Veteran maintained that any present migraine headaches are related to headaches during service.  Thus, the Veteran contends that service connection is warranted for a migraine headache disorder.

A review of the Veteran's STRs reveals that her July 1987 pre-commission examination, titled Report of Medical Examination, did not indicate the existence of a migraine headache issue.  Moreover, the July 1987 Report of Medical History documented that the Veteran denied frequent or severe headaches.  A March 1988 STR indicated acute maxillary sinusitis and a later March 1988 STR noted resolving sinusitis.  February 1989 STRs document sinus headaches.  An October 1989 STR documented the Veteran's complaint of tenderness and frontal headache.  A December 1989 STR documented the Veteran's complaint of a really bad sinus headache.  An April 1990 STR noted sinusitis.  A November 1990 STR, titled Chronological Record of Medical Care, is checked no with respect to severe or worsening headaches.  February 1991 STRs noted sinusitis, recurrent sinusitis and recurrent sinus headache and pressure in the forehead and cheeks with intermittent yellow nasal drainage.  A February 1991 paranasal sinus study revealed slighting clouding of both sets of ethmoids and that the left maxillary sinus presented a thickened mucosa as seen in moderate chronic left maxillary hyperplastic sinusitis.  An April 1991 STR documented complaints of headache, dizziness and nausea.  At the Veteran's May 1991 separation examination, titled Report of Medical Examination, the Veteran did not indicate a history of headaches or a current headache problem.  Additionally, on the May 1991 STR, titled Report of Medical History, the Veteran denied frequent or severe headaches but did indicate sinusitis.  Finally, a June 1991 STR, titled Chronological Record of Medical Care, is checked no with respect to the existence of migraine headaches, severe or worsening headaches.  Nevertheless, the evidence shows that the Veteran was treated for a headache condition during service, as described above. 

Post-service VA treatment records indicate the Veteran has been diagnosed with migraine headaches, which was substantiated by the April 2011 VA migraine examination report.  Additionally, the June 2011 VA neurological disorders examination report reflected a diagnosis migraine headache syndrome and the August 2011 VA neurological disorders examination report provided a diagnosis of atypical migraine.  Thus, the existence of a current disability is established by the evidence.  
 
The April 2011 VA examiner essentially concluded the Veteran's current diagnosis of migraine headaches was inconsistent with the sinus headaches diagnosed during service.  In the examination report, the April 2011 examiner noted multiple complaints of headaches and sinusitis during service.  The VA examiner further stated there was no mention of migraine headaches in the claims file.  The VA examiner also stated that the Veteran reported having such headaches on and off for the last 15 or 20 years.  Thus, the April 2011 VA examiner opined the headaches the Veteran had in service were sinus related.  The VA examiner further reported that the Veteran did not exactly remember when the migraine headaches started and when she was placed on anti-migraine medications.  

Additionally, the April 2011 VA examiner stated the Veteran did not presently have any sinus infections or sinus trouble.  With respect to any sinus related issues, an October 2010 mental health outpatient treatment note indicated the Veteran was blowing yellow drainage from her nose and coughing, and knew others with the same symptoms.  The October 2010 VA treatment record also noted tenderness of the left maxillary sinus.  The October 2010 VA treatment also noted sinusitis and bronchitis without further context; however it does not appear such was an actual diagnosis.  A VA treatment record, dated in early February 2012, noted no headache or sinus pain, among a list of other conditions.  A subsequent February 2012 VA treatment record documented complaints for a migraine and a cold and a separate entry noted additional symptoms such as a sore throat, sinus drainage, and cough.  In a later February 2012 VA treatment record, it was reported that the Veteran complained of a migraine headache that was not improving despite medications for a sinus infection.  In a February 2012 VA mental health note, it was indicated the Veteran reported mild congestion and that the migraine headache contributed to the congestion and she struggled with pain for a few days.  A May 2012 VA treatment recorded noted occasional migraines and sinus congestion for 15 days.  In view of the foregoing, the Board finds that VA treatment records do not indicate a post-service sinus related headache disorder.  This is supported by the August 2011 VA nose, sinus, larynx and pharynx examiner who stated chronic sinus disease is simply not present.  Additionally, the August 2011 VA neurological disorders examiner, noted STRs related to headaches, respiratory infections and sinusitis during service and stated that it is unlikely that the Veteran's headache disorder is related to military service as there is no record of treatment for chronic headache disorder and sinus headache do not occur in the locations reported by the Veteran.  

The April 2011 migraine examination report and the August 2011 neurological examination report both tend to show that the Veteran has experienced two types of headaches, a sinus headache during service, and migraine headaches after service that are not related to the in-service headaches.  At the May 2014 hearing, the Veteran's representative argued the STRs reflect that the Veteran's sinus issue had cleared at the time the Veteran was being seen for a headache issue and no follow-up was done with respect to the Veterans in-service headaches.   The Board acknowledges that the April 1991 STR indicated a headache, in the context of others symptoms such as dizziness and nausea; however, consistent with the April 2011 VA examiner's opinion, this record does not provide a diagnosis specific to a migraine headache, which is the type of headaches the Veteran currently has.  Additionally, the April 1991 STR indicated a plan of amoxicillin, Tylenol, fluids and rest.  Moreover, the April 2011 and subsequent VA examination reports are persuasive because they were made after consideration of the Veteran's medical history, a review of the in-service treatment for headaches, and a physical examination to assess the current type of headaches the Veteran experiences.  Additionally, the April 2011 VA examination report, and other VA examiner reports, find support in the evidence as the Veteran specifically denied frequent or severe headaches in at the May 1991 separation examination and denied the existence of migraines, frequent or severe headaches on the June 1991 Chronological Record of Medical Care. 

In consideration of the evidence of record, the Board finds that the Veteran has migraine headaches that did not have their clinical onset during, and are not related to, her active military service.  Based on the medical evidence in the claims file, there appears to be multiple types of headache disorders a person may experience.  Sinus related headaches are not synonymous with migraine headaches according to the April 2011 VA examiner.  In the Veteran's case, migraine headaches were not identified in the STRs.  Thus, the evidence tends to show that, after military service and during the pendency of the claim, the Veteran's headache disorder has been one of migraine headaches, which was not experienced during service.

The Board has considered the Veteran's opinion on the matter but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the clinical type and etiology of the headache disorder that she experiences and has experienced in the past.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Here, the symptoms of a headache is clearly observable by a lay person, but the information salient to whether service connection is warranted is medical in nature.  

In sum, the Board finds that, although the Veteran experienced sinus related headaches during service, she has not had this type of headache disorder since service, including proximate to the claim or during the pendency of the claim, as discussed above.  Additionally, although the Veteran currently has migraine headaches, this type of headache disorder had its onset after service, and has not been shown by competent evidence to be related to service.  Indeed, the most probative evidence is to the contrary.  As such, the Board concludes that service connection for a migraine headache disorder is not warranted.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

For the foregoing reasons, the Board finds that the claim of service connection for migraine headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for migraine headaches.


ORDER

Entitlement to service connection for migraine headaches is denied.


REMAND

The Board finds that further development is required prior to adjudicating entitlement to service connection for a psychiatric disability, to include bipolar disorder and/or personality disorder.  See 38 C.F.R. § 19.9 (2014).

During May 2014 testimony, the Veteran stated she receives disability benefits from the Social Security Administration (SSA).  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran as such was reported in the context of her psychiatric claim.  Thus, the SSA records should be obtained upon remand.

Also in May 2014 testimony, the Veteran stated that during active service her duties were changed and reduced, as it was determined she was a danger to patients due to her mental health issues.  The Veteran's service personnel records have not been obtained and associated with the claims file.  On remand, the Veteran's service personnel records must be requested.

In May 2014 testimony, the Veteran indicated that she currently receives VA psychiatric treatment from the Dallas VA Medical Center (VAMC), which is part of the VA North Texas Health Care System.  The claims file contains Dallas VAMC treatment records, most recently dated in October 2012.  Thus, on remand, VA treatment records, from the VA North Texas Health Care System, to include the Dallas VAMC and all associated outpatient clinics, dated from October 2012 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In May 2014 testimony, the Veteran contended her psychiatric disabilities preexisted service.  The evidence of record, specifically, the August 2011 VA mental disorders examiner, in part, also linked the Veteran's bipolar disorder to the Veteran's genetic substrate and to her stressful childhood.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran's July 1987 pre-commission examination report, titled Report of Medical History, is negatively checked for depression or excessive worry, or nervous trouble of any sort.  Additionally, the July 1987 Report of Medical Examination indicated the Veteran was normal with respect to any psychiatric issues; therefore, the Board notes that the presumption of soundness applies.

However, as some evidence, as described above, suggests the Veteran's psychiatric disorder may have preexisted her service, and to rebut the presumption of soundness the evidence must be clear and unmistakable, the Board finds that the claim must be remanded to have a VA examiner provide an opinion regarding this issue.  The August 2011 VA mental disorders examination report, as described above, in part, indicated that the Veteran's bipolar disorder preexisted service but did not address such using the applicable burden of proof, and thus is inadequate.  See Barr, 21 Vet. App. at 311-12.  Moreover, the August 2011 VA mental disorders examination report is also inadequate as the VA examiner did not address all diagnoses of record but only addressed bipolar disorder.  Id.  Other diagnoses of record include a February 2012 VA treatment record with a diagnosis of anxiety disorder, NOS and dysthymia in remission, a March 2012 VA treatment record with a diagnosis of mood disorder, NOS, a May 2012 VA treatment record with a diagnosis of complicated grief disorder, and a May 2012 VA treatment record which, in part, noted depressive symptoms were predominant versus bipolar disorder with depressive episode.  All diagnoses of record should be addressed by the VA examiner on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Contact the National Personnel Records Center and/or any other appropriate records repository and request the Veteran's service personnel records.  All attempts to obtain these records must be documented in the claims file.  If a negative response is received, issue a formal finding of unavailability and notify the Veteran and her representative of any inability to obtain the requested documents.

3.  Obtain the Veteran's VA treatment records from the VA North Texas Health Care System, to include the Dallas VAMC and all associated outpatient clinics, dated from October 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any psychiatric disorder diagnosed proximate to the claim or during the pendency of the appeal.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions:

a.  With respect to each psychiatric disorder diagnosed during the pendency of the claim (to include dysthymia, depressive symptoms, mood disorder, NOS, anxiety disorder, NOS, bipolar disorder), is it clear and unmistakable (obvious, manifest, or undebatable) that the psychiatric disorder existed prior to active military service?  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder was not aggravated during or by her active military service, that is, above and beyond the condition's natural progression?  Evidence relied upon in rendering the opinions must be specified.

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any of the disorders referenced in (a) above either preexisted service or, if preexisting, were not aggravated in service, is it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the pendency of the claim, was incurred in or was caused by, or is otherwise related to, the Veteran's active service.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided.

5.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


